Case 1:14-cr-00107-RCL Document 1318 Filed 08/19/19 Page 1 of 8

FILED

AO 245B (Rey, 02/18) Judgment in a Criminal Case

 

 

Sheet | sin tm va
AU Awd tots
UNITED STATES DISTRICT COURT Clerk, U.S. District and
Bankruptcy C 2
District of Columbia cae ee
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
we )
NICHOLAS ABRAM SLATTEN Case Number: 14-CR-107 (RCL)
) USM Number: 16018-081
)
) Dane Hal Butswinkas, Amy Mason Saharia
) Defendant's Attomey

THE DEFENDANT:

(J pleaded guilty to count(s)

 

(C] pleaded nolo contendere to count(s)
which was accepted by the court.

 

J was found guilty on count(s) One (1) of the Indictment
after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18:3261(a)(1), 1111 Murder in the First Degree 9/16/2007 1
The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984,

CJ The defendant has been found not guilty on count(s)

 

CJ) Count(s) OC is Cl are dismissed on the motion of the United States.

 

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,

or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

8/14/2019

Date of Imposition of Judgment

"Fé Sorat

Signaturd of Judge

Honorable Royce C. Lamberth, U.S.D.C. Judge

Name and Title of Judge

lig 4

Date
Case 1:14-cr-00107-RCL . Document 1318 Filed 08/19/19 Page 2 of 8

AO 245B (Rev, 02/18) Judgment in Criminal Case

Sheet 2 — Imprisonment

Judgment — Page 2 of

DEFENDANT: NICHOLAS ABRAM SLATTEN
CASE NUMBER: 14-CR-107 (RCL)

term of:

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Burcau of Prisons to be imprisoned for a total

Life imprisonment.

The court makes the following recommendations to the Bureau of Prisons:

Vi The defendant is remanded to the custody of the United States Marshal.

() The defendant shail surrender to the United States Marshal for this district:

0 at a am. 0 pm. on

 

0 as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

O before 2 p.m. on

 

0) as notified by the United States Marshal.

(1) as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

al.

Defendant delivered on to

 

 

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL
Case 1:14-cr-00107-RCL Document 1318 Filed 08/19/19 Page 3 of 8

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3— Supervised Release

 

 

 

Judgment—Page 3 of __ os.
DEFENDANT: NICHOLAS ABRAM SLATTEN
CASE NUMBER: 14-CR-107 (RCL)

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
Three (3) years.

MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
CO The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)
4, ( You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check ifapplicadle)

5. MM You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
O You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Burcau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7, (1 You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
Case 1:14-cr-00107-RCL Document 1318 Filed 08/19/19 Page 4 of 8

AO 245B (Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: NICHOLAS ABRAM SLATTEN.

Shect 3A — Supervised Release
Judgment—Page 4 of 8

CASE NUMBER: 14-CR-107 (RCL)

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.

ws

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your

release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
me.

After initially reporting to the probation office, you will reccive instructions from the court or the probation officer about how and

when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer,

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least |0 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to

take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from

doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses

you from doing so. If you plan to change where you work or anything about your work (such as your position or your job

responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10

days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of

becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know somcone has been

convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the

probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.c., anything that was

designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without

first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may

require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the

person and confirm that you have notified the person about the risk.

. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 
Case 1:14-cr-00107-RCL Document 1318 Filed 08/19/19 Page 5 of 8

AO 245B(Rev. 02/18) Judgment in a Criminal Case
Sheet 3D — Supervised Release

Judgment—Page _ 5s of _ os _

DEFENDANT: NICHOLAS ABRAM SLATTEN
CASE NUMBER: 14-CR-107 (RCL)

SPECIAL CONDITIONS OF SUPERVISION

While on supervision, you shall abide by the following mandatory conditions, as well as the standard conditions of
supervision, which are imposed to establish the basic expectations for your conduct while on supervision. The mandatory
conditions include:

1. You must not commit another federal, state, or local crime.

2. You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one

drug test within 15 days of placement on supervision and at least two periodic drug tests

thereafter, as determined by the court.

4. You must cooperate in the collection of DNA as directed by the probation officer.

5. You must make restitution in accordance with 18 USC §§ 3663 and 3663A or any other
statute authorizing a sentence of restitution.

You shall comply with the following special conditions:

Mental Health Treatment - You shall participate in a mental health treatment program, which may include outpatient
counseling or residential placement, as approved and directed by the Probation
Office.
Case 1:14-cr-00107-RCL Document 1318 Filed 08/19/19 Page 6 of 8

AO 245B (Rev, 02/18) Judgment in a Criminal Case
Sheet $ —- Criminal Monetary Penalties

Judgment — Page 6 of 8
DEFENDANT: NICHOLAS ABRAM SLATTEN
CASE NUMBER: 14-CR-107 (RCL)

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ 5 $
LL] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination.
C] The defendant must make restitution (including community restitution) to the following payces in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proporiened ayment, unless specified otherwise in
the priority order or percentage payment column below, However, pursuant to 18U.S.C, § 3664(1), all nonfederal victims must be paid
before the United States is paid.

 

Name of Payee ‘Total Loss** Restitution Ordered Priority or Percentage
TOTALS § 0.00 § 0.00

(J Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[J The court determined that the defendant does not have the ability to pay interest and it is ordered that:
(J the interest requirement is waived forthe ([] fine [1 restitution.

CL) the interest requirement forthe (J) fine CO restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22. . ; . .
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996,
Case 1:14-cr-00107-RCL Document 1318 Filed 08/19/19 Page 7 of 8

AO 245B (Rev. 02/18) Judgment in a Criminal Case

Shect 6 — Schedule of Payments
Judgment—Page 7 Ss of — SB

DEFENDANT: NICHOLAS ABRAM SLATTEN
CASE NUMBER: 14-CR-107 (RCL)

A

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is duc as follows:
YZ) Lump sum payment of $ _ 100.00 duc immediately, balance duc
O _not later than , or

O inaccordancewithh CT C, € D, OF E,or§ Qj F below; or
{] Payment to begin immediately (may be combined with (CIC, OD,or (1 F below); or

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence -_ (e.g., 30 or 60 days) after the date of this judgment; or

CJ] Payment in equal (e.g. weekly, monthly, quarterly) installments of $ over a period of

(e.g., months or years), to commence (¢.g., 30 or 60 days) aficr release from imprisonment to a
term of supervision; or

C) Payment during the term of supervised release will commence within {¢.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

¥1 Special instructions regarding the payment of criminal monetary penalties:

The financial obligations are immediately payable to the Clerk of the Court for the U.S. District Court, 333
Constitution Ave NW, Washington, DC 20001. Within 30 days of any change of address, you shall notify the Clerk
of the Court of the change until such time as the financial obligation is paid in full.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monctary penaltics, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

O
O

Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payce, if appropriate.

The defendant shall pay the cost of prosecution.
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applicd in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
Case 1:14-cr-00107-RCL Document 1318 Filed 08/19/19 Page 8 of 8

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 7 — Denial of Federal Benefits

Judgment — Page 8 of 8 _
DEFENDANT: NICHOLAS ABRAM SLATTEN
CASE NUMBER: 14-CR-107 (RCL)
DENIAL OF FEDERAL BENEFITS
(For Offenses Committed On or After November 18, 1988)
FOR DRUG TRAFFICKERS PURSUANT TO 21 U.S.C. § 862
IT IS ORDERED that the defendant shall be:

incligible for all federal benefits for a period of

 

(1 ineligible for the following federal benefits for a period of
(specify benefit(s))

 

OR

O Having determined that this is the defendant's third or subsequent conviction for distribution of controlled substances, IT IS
ORDERED that the defendant shall be permanently ineligible for all federal benefits.

FOR DRUG POSSESSORS PURSUANT TO 21 U.S.C. § 862(b)

IT IS ORDERED that the defendant shall:

C) be incligible for all federal benefits for a period of

CZ be ineligible for the following federal benefits for a period of

 

(specify benefit(s))

successfully complete a drug testing and treatment program.
perform community service, as specified in the probation and supervised release portion of this judgment.

Having determined that this is the defendant's second or subscquent conviction for possession of a controlled substance, IT

IS FURTHER ORDERED that the defendant shall complete any drug treatment program and community service specified in this
judgment as a requirement for the reinstatement of eligibility for federal benefits.

Pursuant to 21 U.S.C. § 862(d), this denial of federal benefits docs not include any retirement, welfare, Social Security, health
disability veterans benefit, public housing, or other similar benefit, or any other benefit for which payments or services are required
for eligi hlity. The clerk of court is responsible for sending a copy of this page and the first page of this judgment to:

U.S. Department of Justice, Office of Justice Programs, Washington, DC 20531
